Citation Nr: 0701964	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  96-18 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION


The veteran had active service from August 1977 to March 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This case was before the Board in February 2005. At that time 
the appealed issues included an increased evaluation for a 
herniated nucleus pulposus of the lumbar spine and service 
connection for a gastrointestinal disorder which were denied. 
The issue of service connection for a depressive disorder was 
granted. Service connection for hemorrhoids and a total 
disability rating for compensation purposes based on 
individual unemployability were remanded to the RO.  

In an August 2006 rating decision, the RO granted service 
connection for hemorrhoids, evaluated as 0 percent disabling. 
In light of the grant of service connection by the RO, 
service connection for hemorrhoids is no longer on appeal 
before the Board.   

FINDINGS OF FACT

1.  The veteran is service connected and in receipt of a 40 
percent disability evaluation for post-operative lumbar 
herniated nucleus pulposus, lumbosacral strain; a depressive 
disorder, evaluated as 30 percent disabling; and hemorrhoids 
non-compensably disabling; his total service connected 
disability evaluation is 60 percent.  

2. The veteran has a college education and was employed as a 
department manager of a retail business as recently as July 
2005.

3. The veteran's service-connected disabilities do not 
preclude him from engaging in some form of substantially 
gainful employment.





CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 
3.342, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he is entitled to a total disability 
rating for compensation purposes based on individual 
unemployability due to his service-connected disabilities. 

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340. Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more. 38 C.F.R. § 
4.16(a).

The veteran is service connected and in receipt of a 40 
percent disability evaluation for post-operative lumbar 
herniated nucleus pulposus, lumbosacral strain; a depressive 
disorder, evaluated as 30 percent disabling; and hemorrhoids 
non-compensably disabling; his total service connected 
disability evaluation is 60 percent.  

Based on the disability evaluations that have been assigned 
for the veteran's service connected disabilities, he does not 
meet the minimum schedular requirements for a total 
disability rating for compensation purposes based on 
individual unemployability. 38 C.F.R. § 4.16(a).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability. 38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled. 

For VA purposes, the term "unemployability" is synonymous 
with an inability to secure and follow a substantially 
gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 
(1992). Thus, whether or not the percentage requirements of 
38 C.F.R. § 4.16(a) are met, the question is whether the 
veteran's service-connected disabilities render him unable to 
secure and follow a substantially gainful occupation. Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.

In a November 1995 VA Form 21-8940, Veteran's Application for 
Increased Compensation based on Unemployability, the veteran 
reported that he had two years of college, and that he had 
become too disabled to work as a nursing assistant in 
December 1992. Subsequent VA clinical records indicate that 
the veteran continued course work for a bachelors degree in 
the sociology. 

VA Vocational Rehabilitation records show that in mid-2001, 
the veteran was declared in a discontinued status in terms of 
continuing with the program. 
 
For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
that takes the case outside the norm. The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough. A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran's service connected disorders, particularly his 
back disorder, appear to be his primary disablement. It is 
noted though that any non-service connected conditions cannot 
be considered in determining whether the veteran is entitled 
to a total disability rating for compensation purposes based 
on individual unemployability. 

The veteran's service connected disabilities include post-
operative lumbar herniated nucleus pulposus, lumbosacral 
strain; a depressive disorder; and hemorrhoids. VA clinical 
records show that the veteran continues with low back pain 
associated with his service connected herniated nucleus 
pulposus. In February 2004, a VA medical examination revealed 
his complaints of continued radiating low back pain relieved 
by rest that caused lost time from work. It was reported that 
the veteran was able to function with medication, and that he 
was working as a department manager at a home and garden 
store.  Some limitation of motion of the thoracolumbar spine 
with pain was shown on physical examination. An X-ray 
revealed evidence of L5-S1 disc space narrowing.   

Clinical records from the recent past show that the veteran 
has received treatment for depressive symptoms, diagnosed as 
dysthymic disorder. In a September 1999 VA psychiatric 
examination, it was reported that the veteran had dropped out 
of outpatient treatment and he reported that he was doing 
fair.  He had not taken medication for many months. It was 
reported that he had had no disturbances in sleep or appetite 
and that he was holding a job. The diagnosis was dysthymic 
disorder and the Global Assessment of Functioning (GAF) score 
was 49.

At VA medical examinations in July 2005 and February 2006, 
the veteran complained of a history of hemorrhoid swelling 
with some bright red blood in the stools.  It was reported 
that the veteran had continued with employment as a retail 
store department manager. Examination findings revealed 
external and internal hemorrhoids.  
   
After considering all of the evidence, the Board concludes 
that the evidence does not show that the veteran is incapable 
of performing the physical and mental acts required by 
employment due to his service-connected disabilities. When 
considering whether a total disability rating for 
compensation purposes based on individual unemployability is 
warranted under 38 C.F.R. § 4.16(b), the evidence in this 
case does not show that even when considering the limitations 
and exacerbations due to the veteran's service-connected 
back, depression, and hemorrhoid disabilities that his case 
is outside of the usual so as to render impracticable his 
schedular ratings. The evidence does not show that the 
several service connected disabilities preclude employment. 
The record does not present such an unusual disability 
picture as to warrant submission of the case for 
extraschedular rating. 38 C.F.R. § 3.321(b)(1) (2006); 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
record indicates the veteran lost some time from work due to 
back disablement in the past. Most importantly though, data 
from as late as February 2005 confirm that the veteran has 
continued employment as a department manager of a retail 
store. 

The Board therefore concludes that the preponderance of the 
evidence is against the claim that the veteran is currently 
precluded from engaging in substantial gainful employment by 
reason of his service-connected disability. A total 
disability rating for compensation purposes based on 
individual unemployability is not warranted.  

 Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2006).

The veteran's claim was initiated prior to promulgation of 
laws contemplating notification and assistance to veterans.  
Subsequent to Board remands, in September 2003 and in 
February 2005, VA sent letters notifying the veteran of the 
evidence necessary to establish a total disability rating for 
compensation purposes based on individual unemployability. 
The veteran has been informed of what he was expected to 
provide and what VA would obtain on his behalf, and asked him 
to provide VA with any evidence he may have pertaining to his 
appeal. The aforementioned letters satisfied VA's duty to 
notify.  Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
her claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and testimony.  VA has 
attempted to obtain all records identified by the veteran.  
The veteran has not notified VA of any additional available 
relevant records with regard to her claim. VA medical 
examinations have been provided.  As such, VA met its duty to 
assist.

In light of the denial of the veteran's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.



ORDER


Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


